In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated January 13, 1981, dismissing the writ. Judgment affirmed, without costs or disbursements. The hearsay allegations of petitioner’s counsel that his client was present in New York at the time of the commission in the demanding State of the underlying crime are insufficient to require a hearing in light of the almost conclusive showing by the People of petitioner’s presence in the demanding State. Hopkins, J. P., Titone, Rabin and Weinstein, JJ., concur.